DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fall prevention mechanism in claim 5.  The instant specification specifies numeral 165 as illustrated in Figure 10 as the corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3712101 (“JP ‘101).
Regarding claim 1, JP ‘101 disclosed a sheet conveyance method using a sheet conveyance apparatus (see at least Figure 2) that comprises a conveyance path and a plurality of alignment members (25S, 25T, 25W) disposed along the conveyance path, the method comprising: determining a set of alignment members to be operated (including 25, 25) based on a length of the paper sheet (see at least paragraphs 0025-
 	Regarding claim 2, JP ‘101 disclosed the conveyance path comprises a bent portion, and  at least one of the plurality of alignment members is disposed on the bent portion (Figures 2 and 10).  
 	Regarding claim 3, JP ‘101 disclosed the conveyance path comprises a bent portion, a first straight portion extended from one end of the bent portion, and a second straight portion extended from another end of the bent portion, and at least one of the plurality of alignment members is disposed on the first straight portion and another of the plurality of alignment members is disposed on the second straight portion (Figures 2 and 10).  
 	Regarding claim 4, JP ‘101 disclosed the sheet conveyance apparatus comprises a nipper (including 11) that nips the paper sheet conveyed, and releases nipping of the paper sheet during the aligning (see Figures 1 and 7 and paragraph 0023).
 	Regarding claim 5, JP ‘101 disclosed the sheet conveyance apparatus comprises a fall prevention mechanism (including 12) that holds the paper sheet while the nipping of the paper sheet is released, and  the paper sheet is movably held by the fall prevention mechanism in an alignment direction perpendicular to a conveyance direction.  
 	Regarding claim 6, JP ‘101 disclosed each of the alignment members comprises a guide that guides the paper sheet, and the method further comprises: preventing, 
	Regarding claim 8, JP ‘101 disclosed the plurality of alignment members is formed of a molded product made of aluminum or resin (paragraph 0019).  
 	Regarding claim 9, JP ‘101 disclosed a sheet conveyance apparatus comprising: a conveyance path (Figure 2) along which a paper sheet is conveyed; a plurality of alignment members (25S, 25T, 25W) disposed along the conveyance path; and a controller (5) that controls the plurality of alignment members, wherein the controller determines a set of alignment members to be operated depending on a length of the paper sheet from among the plurality of alignment members, and makes the determined set of alignment members aligns the paper sheet (see at least paragraphs 0025-0026 and Figure 4).  
 	Regarding claim 10, JP ‘101 disclosed an image forming system comprising: the sheet conveyance apparatus as listed above with regard to claim 9; an image forming apparatus (including F) that is positioned on an upstream side of the sheet conveyance apparatus in a conveyance direction, and that forms an image on the paper sheet to be supplied to the sheet conveyance apparatus; and a post-processing apparatus (D) that is positioned on a downstream side of the sheet conveyance apparatus in the conveyance direction, and that subjects the aligned paper sheet to post processing.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘101.  JP ‘101 disclosed the limitations of claim 1 and further disclosed the determined set of alignment members comprises:  a first alignment member (25W) positioned on a most downstream side; and a second alignment member (25S) positioned on a most upstream side in a conveyance direction.   JP ‘101 did not specify the length relationship between the alignment members and the length of a sheet.   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to ensure that the length along the conveyance path between the first alignment member and the second alignment member is not less than 74% of the length of the paper sheet.  Ensuring that number is 75% or greater allows for fewer transporting bodies while still efficiently feeding a sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nijkamp US 9,701,104 teaches selective usage of registration elements among a plurality of such elements. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653